2021 WI 31

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP1082-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Benjamin J. Harris, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Benjamin J. Harris,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST HARRIS

OPINION FILED:         April 6, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                           2021 WI 31
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2020AP1082-D


STATE OF WISCONSIN                               :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Benjamin J. Harris, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
            Complainant,                                            APR 6, 2021
       v.                                                             Sheila T. Reiff
                                                                   Clerk of Supreme Court
Benjamin J. Harris,

            Respondent.




       ATTORNEY   disciplinary       proceeding.             Attorney's        license

suspended.


       ¶1   PER CURIAM.      We review the report of the referee, the

Honorable Jeffrey A. Kremers, which recommends that the court

suspend Attorney Benjamin J. Harris' license to practice law in

Wisconsin for 60 days and order him to pay the full costs of

this    disciplinary    proceeding,        which       are     $1,616.83        as     of

February 8, 2021.       Prior to the referee issuing his report,

Attorney    Harris    and   the   Office    of       Lawyer     Regulation        (OLR)

entered into a stipulation in which Attorney Harris pled no
contest to the four counts of misconduct alleged in the OLR's
                                                                            No.    2020AP1082-D



complaint.        Since neither party has appealed from the referee's

report      and   recommendation,          our      review     proceeds         under    Supreme

Court Rule (SCR) 22.17(2).

      ¶2      Upon our independent review, we adopt the referee's

findings of fact and conclusions of law with respect to Attorney

Harris' misconduct.           We agree that the misconduct warrants a 60-

day suspension of Attorney Harris' license to practice law in

Wisconsin.        The OLR did not seek restitution, and we do not

order restitution.            As is our usual custom, we order Attorney

Harris to pay the full costs of this disciplinary proceeding.

      ¶3      Attorney       Harris       was       admitted     to       practice       law    in

Wisconsin in 1996 and practices in the Milwaukee area.                                   He has

been previously disciplined on five prior occasions.                                    In 2007,

he    was     privately       reprimanded            for   failing         to     pursue       the

resolution of a debt collection matter; failing to keep a client

informed of the status of the debt collection matter; failing to

proceed with a landlord matter or file a claim on behalf of his

client for one year; and failing to keep a client informed of
the   status      of       that     matter.          Private     Reprimand         No.     07-04

(electronic       copy      available      at    https://compendium.wicourts.gov/

app/raw/001931.html).               In    2008,      Attorney       Harris       was    publicly

reprimanded for misconduct consisting of entering into a land

contract      with     a    client       without     written        consent;      failing       to

respond to a motion to amend a complaint and failing to attend

the motion hearing; failing to inform his client of the status

of the case and respond to the client's request for information;
failing      to   timely      act    in    furtherance         of     a   resolution       of    a
                                                2
                                                                          No.    2020AP1082-D



client's      equalization         payment;     failing        to    respond             to   the

client's telephone calls or notify the client of a proposed

stipulation and order in an upcoming hearing; and failing to

promptly return the client's file to him or successor counsel.

Public Reprimand of Benjamin J. Harris, No. 2008-03 (electronic

copy        available         at         https://compendium.wicourts.gov/app/

raw/002029.html).

       ¶4     In 2010, Attorney Harris' license was suspended for 60

days   for    misconduct      consisting        of    failing       to    keep       a    client

informed     of   the    status     of    litigation;          failing      to       attend     a

damages hearing and a motion hearing; failing to notify the

client of the status of the case; failing to notify the client

of the dismissal of the appeal; and failing to advise the client

of an order granting a motion to enforce a judgment.                                      In re

Disciplinary       Proceedings        Against         Harris,       2010        WI       9,   322

Wis. 2d 364, 778 N.W.2d 154.

       ¶5     In 2012, Attorney Harris was privately reprimanded for

failing      to   have   a    written     fee    agreement          and     depositing          a
client's      unearned       advanced     fee        payment     directly            into     his

business     account.        Private     Reprimand       No.    2012-20         (electronic

copy        available         at         https://compendium.wicourts.gov/app/

raw/002515.html).

       ¶6     In 2013, Attorney Harris' license was suspended for

five months for misconduct consisting of failing to timely file

a judgment of divorce and promptly prepare a QDRO; failing to

respond to a client's emails and telephone calls; failing to
notify a client of his license suspension; failing to consult
                                           3
                                                                  No.     2020AP1082-D



with a client regarding the method and means of pursing the

client's claim; failing to advise a client of the dismissal of a

case; and failing to respond in a timely fashion to the OLR's

written request for information.               In re Disciplinary Proceedings

Against Harris, 2013 WI 8, 345 Wis. 2d 239, 825 N.W.2d 285.

      ¶7    On June 25, 2020, the OLR filed a complaint against

Attorney Harris alleging four counts of misconduct arising out

of   two   client     matters.      The       first    client    matter     involved

Attorney Harris' representation of T.P.                   Attorney Harris was

retained to defend T.P. in three lawsuits.                       Attorney Harris'

conduct    in   two   of    those   matters      formed    the    basis     for   the

misconduct charged in the OLR's complaint.

      ¶8    On December 14, 2017, T.P. retained Attorney Harris to

defend him and a company he owned and operated in a small claims

lawsuit that involved claims of breach of contract and unjust

enrichment, initiated by Ramos Drywall, LLC.                      T.P. had hired

Ramos Drywall as a subcontractor on a project, and Ramos Drywall

claimed it had not been paid.
      ¶9    The initial return date for the small claims case was

set for December 18, 2017.           A small claims publication summons

and notice in the case provided that defendants may have the

option of filing an answer before the court date to avoid the

necessity of a personal appearance on December 18, 2017.                           On

December    14,     2017,    Attorney         Harris   filed     an     answer    and

affirmative defenses, but he did not confirm that his filing

obviated the need to personally appear on December 18, 2017.
Attorney Harris did not personally appear on that date.
                                          4
                                                                        No.      2020AP1082-D



      ¶10      On December 18, 2017, a default judgment was entered

against T.P. for $2,200 based on Attorney Harris' failure to

personally      appear.            T.P.    learned      of    the    entry      of   default

judgment in late December 2017 when he checked Wisconsin Circuit

Court    Access.          He   notified        Attorney      Harris     that     a   default

judgment had been entered.

      ¶11      On January 24 and 31, 2018, T.P. messaged Attorney

Harris    asking      for      a   response;       asking     for    the     case    status;

expressing his frustration at the lack of communication; and

saying    he    felt      Attorney        Harris    was      "blowing      me   off."     On

February 7, 2018, T.P. sent Attorney Harris an email saying he

had not heard from the attorney and that he had emailed and

texted about ten times trying to get a response.

      ¶12      On   February       14,    2018,    T.P.      emailed    Attorney       Harris

again    asking     about      the   case      status.        On    February     20,    2018,

Attorney Harris filed a motion to reopen the case.                              On February

27, 2018, T.P. sent Attorney Harris another message saying, "Can

you let me know.            I've been emailing and waiting patiently for
weeks now!!!!!"

      ¶13      On June 12, 2018, Attorney Harris' motion to reopen

the small claims case was granted.                     Over the next 18 months, the

case was adjourned several times, and pleadings were amended.

An evidentiary hearing was ultimately held on December 3, 2019,

and   judgment      was     granted       in   favor    of    the    plaintiffs      in   the

amount of $900.           Attorney Harris continued to represent T.P. in

the case until its conclusion.


                                               5
                                                                          No.    2020AP1082-D



    ¶14        On February 20, 2018, T.P. retained Attorney Harris to

defend him and his company in a small claims lawsuit claiming

breach    of        contract    and     unjust      enrichment.           The        case     was

initiated by PM Construction and Restoration, LLC.                              Again, T.P.

had hired PM Construction as a subcontractor on a project.

    ¶15        On March 8, 2018, Attorney Harris filed an answer and

affirmative         defenses.        Mandatory       mediation     was     scheduled          for

April 9, 2018.            The mediation notice warned, "Any cancelling or

rescheduling         of    mediation       for     any    reason     will       be     at     the

discretion      of     the     Mediation       Center     and     will     result       in     an

additional fee."

    ¶16        Attorney       Harris    alleges      that    he    left    a     voice       mail

message for the Mediation Center at the end of March 2018 saying

he had a conflict with the April 9, 2018 date.                            Attorney Harris

did not confirm that the mediation would be rescheduled nor did

he inform opposing counsel of his alleged request to reschedule.

Mediation Center files contain no note or other indication that

it received a phone message from Attorney Harris.
    ¶17        Neither        Attorney       Harris       nor     T.P.     appeared           for

mediation      on     April    9,    2018,     although     the    other        parties       did

appear.     On April 10, 2018, a small claims disposition notice

was filed by the Mediation Center, indicating the defendant had

failed    to    appear        for    the   scheduled        mediation.           The        court

commissioner reviewed the notice the same day, and on April 12,

2018, a default judgment was entered in favor of the plaintiffs.

    ¶18        On    April     13,     2018,       T.P.   emailed        Attorney       Harris
informing him of the default judgment and saying, "What is going
                                               6
                                                           No.   2020AP1082-D



on with you?     I have asked for you to represent us and respond

to my emails.     Why are you ignoring me and not taking care of

defending us."        Attorney Harris responded by saying he would

work on it "this weekend."

    ¶19     On April 27, 2018, T.P. emailed Attorney Harris again,

complaining    that     Attorney     Harris    had   not    responded    and

questioning what Attorney Harris was going to do to "rectify the

issues."     On April 30, 2018, two and a half weeks after the

default    judgment    had   been   entered,   Attorney    Harris   filed   a

motion to reopen the judgment.            Over the objection of opposing

counsel, the motion was granted on June 4, 2018.              The case was

ultimately settled in mediation, and an order for dismissal was

entered on October 2, 2019.

    ¶20     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Harris' representation of

T.P.:

    Count 1: By failing to respond to multiple email and
    text messages from T.P. requesting information in the
    Ramos Drywall and PM Construction cases, Attorney
    Harris violated SCR 20:1.4(a)(4).1

    Count 2:    By failing to file a motion to reopen a
    default judgment until February 20, 2018, in the Ramos
    Drywall case, and failing to appear for mandatory
    mediation on April 9, 2018, or failing to confirm that
    mediation would be rescheduled, resulting in a default
    judgment in the PM Construction case, Attorney Harris,
    in each instance violated SCR 20:1.3.2

    1  SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
    2  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."

                                      7
                                                                        No.    2020AP1082-D



       ¶21    The     other     client     matter      detailed         in     the        OLR's

complaint involved Attorney Harris' representation of J.H., who

retained Attorney Harris to file a lawsuit on his behalf against

two former partners who had formed HSL Holdings, LLC, to own and

operate a tavern in Milwaukee.

       ¶22    On September 23, 2013, Attorney Harris filed a summons

and complaint for breach of contract and unjust enrichment.                                The

defendants      filed    a     motion      to     dismiss    based      on     errors        or

omissions in the complaint.                At a February 19, 2014 scheduling

conference, the court gave Attorney Harris 30 days to amend the

complaint.      A calendar call was scheduled for April 18, 2014.

       ¶23    On April 18, 2014, the court contacted Attorney Harris

for a status update.            A second calendar call was scheduled for

June   13,    2014,    since       an   amended    complaint      had    not        yet   been

filed.

       ¶24    On June 13, 2014, the court unsuccessfully tried to

reach Attorney Harris to see if the amended complaint would be

filed.       The court set a third calendar call for June 23, 2014.
On that date, Attorney Harris could not be reached.                             The court

contacted      counsel    for      the    defendants,       who   also        had    had    no

contact from Attorney Harris.               On June 24, 2014, the court sent

a notice saying that the matter was being placed on the July 28,

2014 dismissal calendar.

       ¶25    On July 17, 2014, Attorney Harris wrote to the court

asking the matter be removed from the dismissal calendar and

saying   he     intended      to    have   the     amended     complaint        filed       by


                                            8
                                                                     No.     2020AP1082-D



July 31, 2014.       Defense counsel filed an objection to removing

the case from the dismissal calendar.

      ¶26   On    July   31,    2014,      the    court     signed    an     order    for

dismissal of the case.              That same day, Attorney Harris filed a

motion to file an amended complaint, a supporting affidavit, and

an   amended     complaint.          The   court     took   no   action       on     those

filings.

      ¶27   On August 11, 2014, Attorney Harris filed a motion to

reopen the case, citing personal reasons for his failure to file

an amended complaint.          The court denied the motion on August 27,

2014, finding that no good cause existed to vacate the dismissal

order.

      ¶28   On    August      29,     2014,      Attorney    Harris        refiled     the

lawsuit.     On June 10, 2015, the defendants filed a motion to

dismiss and later a motion for summary judgment.                             Due to a

judicial    transfer     of    the    case     and   the    rescheduling       of     both

defense motions, no substantive activity took place in the case

until February 29, 2016.             On that date, the court dismissed two
parties from the lawsuit and denied the motion for dismissal and

summary judgment as to other parties.                 A pretrial conference was

scheduled for September 2016 and later continued to October 18,

2016, at which time trial was set for June 19, 2017.

      ¶29   On June 14, 2017, defense counsel requested and was

granted an adjournment of the trial.                 A pretrial conference was

scheduled for July 6, 2017.             Attorney Harris failed to appear at

the July 6 pretrial conference.


                                           9
                                                             No.   2020AP1082-D



       ¶30   On July 7, 2017, J.H. emailed Attorney Harris saying,

"What's going on with my case?               I see on ccap that you didn't

show    up   in   court   yesterday."        Attorney   Harris   responded   by

saying he never received the notice.                On July 12, 2017, the

defendants filed a motion to dismiss due, in part, to Attorney

Harris' nonappearance.

       ¶31   On July 14, 2017, J.H. asked Attorney Harris, "What

have you done as far as a follow up?             I see that they have filed

for a motion to dismiss."        Attorney Harris responded he would be

filing a response by the following Monday.                In fact, Attorney

Harris' brief in opposition to the motion to dismiss was not

filed until August 28, 2017.        On August 31, 2017, the motion to

dismiss was denied and trial was scheduled for November 20,

2017.

       ¶32   When J.H. had not heard from Attorney Harris since the

August 31, 2017 hearing on the motion to dismiss, he emailed

Attorney Harris on November 16, 2017, asking if the trial was

still on for November 20, 2017.              Attorney Harris responded that
same day saying they needed to meet at his office on November

19, 2017, the day before the trial.              Attorney Harris had never

deposed any witnesses and conducted minimal or no discovery.

The case settled on the day of trial.

       ¶33   The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Harris' representation of

J.H.:

       Count 3:       By failing to timely file an amended
       complaint    and by failing to adequately prepare for

                                        10
                                                                       No.        2020AP1082-D


      trial in J.H.'s cases, Attorney                      Harris,       in        each
      instance violated SCR 20:1.3.

      Count 4: By failing to keep J.H. reasonably informed
      regarding the status of the case, Attorney Harris
      violated SCR 20:1.4(a)(3).3
      ¶34      The referee      was appointed on August 11, 2020.                           On

December 28, 2020, the parties filed a stipulation in which

Attorney Harris pled no contest to the four counts of misconduct

alleged in the OLR's complaint and agreed that the referee could

use the allegations of the               complaint as an adequate factual
basis to support the allegations of misconduct.                              The parties

agreed, subject to approval of the referee, that the appropriate

level     of     discipline      to    be     imposed      for    Attorney           Harris'

misconduct was a 60-day suspension of his license to practice

law in Wisconsin.

      ¶35      The referee issued his report and recommendation on

January 21, 2021.          The referee adopted as his findings of fact

the     entire      contents    of     the    parties'      stipulation             and,    by

extension, those paragraphs of the OLR's complaint detailing the

misconduct.         The referee found that the OLR had met its burden

of proof with respect to all four counts of misconduct alleged

in the complaint.

      ¶36      As   to   the   appropriate        sanction,      the    referee        noted

Attorney Harris' lengthy disciplinary history and pointed out

that in each of the prior disciplinary matters Attorney Harris

was   disciplined,       at    least   in    part,   for    failing          to    keep    his


      3SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                                 the
client reasonably informed about the status of the matter."

                                             11
                                                                         No.        2020AP1082-D



clients       informed      about    the    status    of     their      matters        or   for

failing to respond to inquiries from his clients.                              The referee

said, "Here we go again."

      ¶37      The    referee       noted   that     Attorney       Harris          repeatedly

failed in his responsibility to maintain an appropriate level of

communication with his clients in order to keep them apprised of

the     status       of   their     respective       matters,        and       in     multiple

instances default judgments were entered against his clients.

The   referee        said    the    fact    that     the    cases       were        ultimately

reopened and settled did not change the fact that the clients

suffered perhaps the loss of a faster resolution, and certainly,

the angst of not knowing what was transpiring or when, or even

if, Attorney Harris would bring the requisite motions to reopen.

The   referee        said   the     overarching      failure       in    this        case   was

Attorney Harris' continued inability to maintain a sufficient

level    of    communication         with   his    clients        and    to     meet     basic

requirements with respect to court filings and court dates.                                 The

referee said:

      The respondent's failure to keep his clients informed
      and to engage in even a modest level of professional
      attention to the legal steps needed to protect his
      client's interests strikes at the very core of the
      attorney client relationship.     Clients trust their
      attorney to either prosecute or defend their case to
      the best of their ability.     When a lawyer fails to
      protect those rights and fails to keep their client
      informed about what is happening they harm not only
      that client but the legal profession as a whole.
      ¶38      The referee said although Attorney Harris failed in
his     responsibility        to     his    clients        once    again,       given       the


                                            12
                                                                        No.     2020AP1082-D



relatively      minor    nature       of    the     harm        that     resulted,       his

cooperation     with     the    OLR   proceeding          and    his     acceptance       of

responsibility, a 60-day license suspension was an appropriate

sanction.      The OLR did not seek restitution, and the referee did

not   order    restitution.4          The    referee       also    recommended           that

Attorney      Harris    pay     the    full       costs     of     the        disciplinary

proceeding.

      ¶39     We will affirm a referee's findings of fact unless

they are clearly erroneous.            See In re Disciplinary Proceedings

Against     Eisenberg,        2004    WI    14,     ¶5,     269        Wis. 2d 43,       675

N.W.2d 747.     The court may impose whatever sanction it sees fit,

regardless      of     the     referee's      recommendation.                 See   In    re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 2d 45, 660 N.W.2d 686.

      4In its restitution statement, the OLR stated that its
policy is to seek restitution only where:       (1) There is a
reasonably ascertainable amount; (2) The funds to be restored
were in the respondent lawyer's direct control; (3) The funds to
be restored do not constitute incidental or consequential
damages; and (4) The grievant's or respondent's rights in a
collateral proceeding will not likely be prejudiced. We remind
the OLR that on January 16, 2020, the OLR's Board of
Administrative Oversight (BAO) issued a report to this court
recommending that the OLR's restitution policy should reflect
the approach employed in In re Disciplinary Proceedings Against
Ruppelt, 2017 WI 80, 377 Wis. 2d 441, 898 N.W.2d 473 and In re
Medical Incapacity Proceedings Against Muwonge, 2017 WI 12, 373
Wis. 2d 173, 890 N.W.2d 575, and the BAO recommended that the
OLR's restitution policy shift the burden onto the attorney to
establish what offset, if any, is appropriate in determining the
amount of restitution. Although the OLR's restitution statement
is not framed in these terms, we read the restitution statement
to mean that the OLR has determined that Attorney Harris met his
burden to establish that he earned the fees he collected from
his clients.

                                            13
                                                                          No.     2020AP1082-D



      ¶40     There is no showing that any of the referee's findings

of   fact,     based       on   the       parties'       stipulation,           are   clearly

erroneous, so we adopt them.                 We also agree with the referee's

legal      conclusions      that     Attorney       Harris     violated         the   Supreme

Court Rules noted above.

      ¶41     With       respect     to     the     appropriate        sanction,        after

careful     consideration,          we    agree    that    a   60-day       suspension      of

Attorney Harris' law license is appropriate.                                We reach this

conclusion in spite of the fact that this is Attorney Harris'

sixth disciplinary proceeding; the last proceeding resulted in a

five-month     license       suspension;          and    the   common       theme     running

through all of the proceedings is, as the referee pointed out,

Attorney Harris' objective failure to keep his clients informed

and meet basic requirements with respect to court filings and

court dates.

      ¶42     We note, however, that it has been eight years since

Attorney Harris' last suspension; that case involved ten counts

of   misconduct          involving        multiple       clients;     and       involved    a
violation      of    SCR     20:8.4(c),       dishonesty,           fraud,       deceit,   or

misrepresentation.           We agree with the referee that the gravity

of   the    misconduct       here     does    not       rise   to   the     level     of   the

misconduct that gave rise to the 2013 suspension.                               Instead, the

misconduct in this case is very similar in nature to the 2010

case in which a 60-day suspension was imposed.                               We also note

that Attorney Harris accepted responsibility for his actions and

entered     into     a   comprehensive        stipulation,          which    obviated      the
need for a protracted disciplinary proceeding.
                                             14
                                                                      No.     2020AP1082-D



      ¶43    Although no two disciplinary matters are identical,

the imposition of a 60-day suspension is similar to the sanction

imposed in In re Disciplinary Proceedings Against Anderson, 2020

WI   82,    394    Wis. 2d 190,      950    N.W.2d 191.          Attorney          Anderson

received     a    60-day   suspension           for    six   counts    of     misconduct

arising out of two client matters.                       The misconduct included

failing     to    communicate     with      clients      and   failing        to    timely

respond to clients' requests for information.                    Attorney Anderson

had been the subject of four previous disciplinary proceedings,

three reprimands and a 60-day suspension.                      As in this case, a

significant amount of time had passed since the last time the

attorney     had    been   sanctioned.            In    addition,      this     case    is

somewhat    analogous      to   In   re    Disciplinary        Proceedings         Against

Hudec, 2019 WI 39, 386 Wis. 2d 371, 925 N.W.2d 2d 540.                             Attorney

Hudec received a 60-day suspension for six counts of misconduct

in   two    client     matters.            It    was     his   sixth        disciplinary

proceeding.        He had previously received three private reprimands

and two public reprimands.             The misconduct included failing to
act with reasonable diligence and promptness in representing a

client and failing to keep the client reasonably informed about

the status of the matter.            Based on the particular circumstances

of this case, and guided by past precedent, we conclude that a

60-day suspension of Attorney Harris' license is an appropriate

sanction.

      ¶44    As is our normal practice, we deem it appropriate to

impose the full costs of this proceeding on Attorney Harris.


                                           15
                                                         No.   2020AP1082-D



    ¶45   IT IS ORDERED that the license of Benjamin J. Harris

to practice law in Wisconsin is suspended for a period of 60

days, effective May 18, 2021.

    ¶46   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Benjamin J. Harris shall pay to the Office of

Layer   Regulation   the   costs   of    this    proceeding,   which   are

$1,616.83 as of February 8, 2021.

    ¶47   IT IS FURTHER ORDERED that Benjamin J. Harris shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶48   IT    IS   FURTHER   ORDERED    that    compliance   with    all

conditions of this order is required for reinstatement.                See

SCR 22.28(2).




                                   16
    No.   2020AP1082-D




1